PER CURIAM.
We affirm the final judgment entered in this case. However, there is an oversight by the trial court which should be corrected on remand, an oversight raised by the appellant in the second issue on appeal. In its determination of the amount which appellant must pay under the subject errors and omissions policy, the trial court failed to take into consideration the deductible provision of the policy. We therefore remand for the entry of an amended final judgment in order to resolve the above oversight. Otherwise, we affirm.
BOOTH, THOMPSON and NIMMONS, JJ., concur.